In the
 United States Court of Appeals
              For the Seventh Circuit
                         ____________

No. 04-2318
UNITED STATES OF AMERICA,
                                              Plaintiff-Appellee,
                               v.
ELMO CASH,
                                          Defendant-Appellant.

                         ____________
       Appeal from the United States District Court for the
       Southern District of Indiana, Indianapolis Division.
         03 CR 185—Larry J. McKinney, Chief Judge.
                         ____________
  ARGUED NOVEMBER 3, 2004—DECIDED JANUARY 12, 2005
                   ____________



  Before FLAUM, Chief Judge, and EASTERBROOK and SYKES,
Circuit Judges.
  FLAUM, Chief Judge. Following a one-day trial, a jury
convicted defendant-appellant Elmo Cash of one count of
threatening a federal employee in violation of 18 U.S.C.
§ 115. Cash was sentenced to thirty-seven months of im-
prisonment and three years of supervised release. He now
appeals his conviction. For the reasons stated herein, we
affirm.


                      I. Background
  Cash is a Vietnam combat veteran who was honorably
discharged from the Marine Corps in 1969. He suffers from
2                                                No. 04-2318

post-traumatic stress syndrome and has symptoms includ-
ing flashbacks, sleep disorder, chronic anxiety, social isola-
tion, and substance abuse. Cash qualifies for both pension
and disability benefits through the Department of Veterans
Affairs (“VA”).
  Cash has been hospitalized on and off since 1999. Be-
tween June 19 and August 14, 2003, he was hospitalized in
Tomah, Wisconsin, and was qualified to receive a disability
benefit for this hospitalization period. Cash filed a claim for
the disability benefit in Wisconsin, and upon his release from
the hospital, returned to live in South Bend, Indiana.
  Cash had several telephone conversations regarding his
benefits with Truly Fair, a Veterans Service Representative
at the Indianapolis office of the VA. Cash’s statements to
Fair during one of these telephone calls are the subject of
this criminal prosecution.
  Fair’s duties at the VA include counseling veterans who
have questions about their benefits, both by telephone and
on a walk-in basis. Fair receives approximately 60-100
telephone calls per day. She is often required to pull a vet-
eran’s file and research his case in order to answer particu-
lar questions.
  Fair testified at trial that she documents all her telephone
conversations with veterans on a “report of contact” or a
“VA Form 119,” and that she completed such a report for
each of her conversations with Cash. The Form 119 contains
information about the date and type of contact, the veteran’s
name, file number, address, date of birth, and branch of ser-
vice, as well as information about the conversation itself.
Fair testified that she documents phone conversations while
speaking with the veteran because as soon as she hangs up
from one call, the switchboard immediately sends her another.
She testified that her Form 119 reports are documented
thoroughly and include exact questions and quotations from
veterans.
No. 04-2318                                                 3

  Fair spoke with Cash on three separate occasions. At
trial, the government asked Fair to read portions of the
reports documenting her conversations with Cash pursuant
to the hearsay exception for past recollection recorded. See
Fed. R. Evid. 803(5). Defense counsel objected to Fair’s
testimony with regard to each of Cash’s statements. The
district court overruled the objections and allowed Fair to
read quotations of Cash’s statements from her reports. The
government did not formally move to admit these reports
into evidence.
   Fair testified that on September 10, 2003, Cash called to
inquire about the status of his claim for the disability bene-
fit to be paid in connection with his hospital stay. Fair ad-
vised Cash that the delay was due to a jurisdictional problem
and that his claim would have to be closed in Milwaukee
and then transferred to Indianapolis. Fair testified that
Cash grew angry upon learning this. Fair recorded on the
Form 119 several statements that Cash made to her. The
prosecutor questioned Fair about this Form 119, leading to
the following exchange:
    Prosecutor:   If a statement is in quotations on your
                  119 does that mean it was a direct quota-
                  tion from the person’s mouth?
    Fair:         Yes, it does.
    Prosecutor:   Do you have that statement memorized
                  word-for-word?
    Fair:         No, I do not.
    Prosecutor:   And would any amount of reading that
                  document today and then putting it over
                  help refresh your recollection as to the
                  word-for-word—
    Fair:         No, it would not.
4                                                No. 04-2318

    Prosecutor:   Would looking at your report and being
                  able to read it be accurate as to the state-
                  ment that he made at that time?
    Fair:         Yes, it would.
    Prosecutor:   I would ask you to read that statement
                  after you said about the jurisdiction and
                  then what his follow-up comment was.
    Defense       Your Honor, I object. The witness is tes-
    Counsel:      tifying to the content of the document. I
                  submit the proper procedure would be for
                  the witness to examine the document, then
                  surrender the document and testify as to
                  what her recollection is. The document is
                  not in evidence and it is not appropriate
                  for her to read that document to the jury
                  under the guise of refreshment of recollec-
                  tion.
The Court:        I think she has testified that she can’t
                  turn it over and testify. From what she
                  has just said, this is the best we are going
                  to do.
                  Go ahead.
                  That means the objection is overruled and
                  you can proceed.
(Tr. at 17-18.)
  With the benefit of the Form 119, Fair testified that Cash
said:
    You don’t have jurisdiction over shit. You only have ju-
    risdiction over your own life. I filled out all the paper-
    work in Wisconsin. The doctors filled out all the paper-
    work in Wisconsin. They said it was all there and would
    not be a problem. Send me my damn money.
(Id. at 18-19.)
No. 04-2318                                                  5

  As Fair was about to testify about another statement Cash
made during their telephone conversation on September 10,
2003, defense counsel again objected. The following colloquy
ensued:
    Defense       Your Honor, I’m going to object. The
    Counsel:      Witness is referring to the document. The
                  same objection. And I would like the
                  record to note that she has the document
                  in front of her and is referring directly to
                  it.
    The Court:    I think it is probably fair to ask her if she
                  can remember what she said.
    Prosecutor:   I would also like to say on the record that
                  in addition to refreshing recollection, this
                  is more accurately past recollection re-
                  corded.
    The Court:    Okay.
(Id. at 19-20.)
  After the district court overruled another objection on the
same ground, Fair testified that Cash said: “If I have to
come up there again I’m going to take all you fuckers out,”
and hung up. (Id. at 20-21.)
  Fair testified that she spoke to Cash again on October 14,
2003. Fair called Cash to follow up on a letter he had sent
regarding his pension and the hospital stay. Federal
Protective Special Agent Mark Fullerton was present with
Fair during this telephone call. At trial, Fair stated that she
could not recall the defendant’s exact statements during
that conversation. Again over defense counsel’s objection,
the district court allowed Fair to read specific quotations
from her Form 119. Fair testified that Cash said:
    You are right. I was really mad. I was going to go out
    and buy me a shotgun and come to Indy to get my
6                                                No. 04-2318

    money. . . . Miss Fair, I’m not fooling around with this.
    I have stabbed a man before and I have stabbed my
    girlfriend, sent her to the hospital. I won’t hesitate to
    come there and hurt you.
(Id. at 27-28.)
  On October 17, 2003, the date of the offense charged in
the indictment, Fair had her third telephone conversation
with Cash. Again, Fair testified in response to the prosecu-
tor’s questions that she could not recall the statements
verbatim and that the document would not refresh her
memory as to the exact statements made by Cash. The dis-
trict court again allowed Fair to read the statements from
the Form 119 over defendant’s objection. Fair testified that
Cash made the following statements to her:
    You are right, it is going to be unfortunate for you and
    whoever told you that, because you are going to die.
    That $447 is enough to get me to Indy. When I come to
    Indy I’m coming straight for you with a shotgun in my
    hand. You are going to take me to the person who made
    this decision and I’m going to blow his damn head off.
    I’m starting with the security guard downstairs. I ain’t
    fooling around, Miss Fair. You ain’t going to know when
    I’m coming. You can call the FBI, or whoever, I don’t
    care. You better get your people together cause I’m com-
    ing to get you.
    I don’t care, I’m coming after you. I don’t care about dy-
    ing. I have been dead for 20 years, in and out of VA
    Hospitals, but you better care. You won’t know. I better
    get my money, my 100 percent, at the end of the month,
    or I’ll be there.
(Id. at 35-36.)
No. 04-2318                                                    7

                       II. Discussion
  Cash has raised only one issue in this appeal.1 He con-
tends that the trial court erred in permitting Fair to read
excerpts of the Form 119 reports without formally introduc-
ing the documents into evidence. Cash argues that the
prosecutor and the court confused the distinct concepts of
refreshing a witness’s recollection and the hearsay excep-
tion for past recollection recorded, and that he was preju-
diced because the jury was permitted to base its conviction
on evidence not properly before it.
  We review a district court’s evidentiary rulings for an
abuse of discretion. United States v. Toro, 359 F.3d 879, 884
(7th Cir. 2004). We give special deference to these rulings
“because of the trial judge’s first-hand exposure to the wit-
nesses and the evidence as a whole, and because of the
judge’s familiarity with the case and ability to gauge the
impact of the evidence in the context of the entire proceed-
ing.” United States v. Suggs, 374 F.3d 508, 516 (7th Cir.
2004) (citations omitted). Only where the district court has
clearly abused its discretion, meaning that no reasonable
person could take the view adopted by the trial court, will
we reverse an evidentiary ruling. Id.
  Contrary to Cash’s assertion, the record supports the
district court’s admission of this testimony pursuant to the
exception to the hearsay rule for “past recollection recorded”
provided in Federal Rule of Evidence 803(5). That rule
states in relevant part:
    The following are not excluded by the hearsay rule,
    even though the declarant is available as a witness:


1
  Subsequent to oral argument, Cash submitted a letter inform-
ing the Court that his appellate counsel failed to submit a sup-
plemental brief raising several additional arguments, as Cash had
requested. While we have considered Cash’s letter and attach-
ments, they do not change the outcome of this appeal.
8                                                No. 04-2318

     (5) Recorded recollection. A memorandum or record
     concerning a matter about which a witness once had
     knowledge but now has insufficient recollection to en-
     able the witness to testify fully and accurately, shown
     to have been made or adopted by the witness when the
     matter was fresh in the witness’ memory and to reflect
     that knowledge correctly. If admitted, the memorandum
     or record may be read into evidence but may not itself
     be received as an exhibit unless offered by an adverse
     party.
Fed. R. Evid. 803(5).
  “Under Rule 803(5), a document may be read to a jury if
(1) the witness once had knowledge about matters in the
document; (2) the witness now has insufficient recollection
to testify fully and accurately; and (3) the record was made
or adopted at a time when the matter was fresh in the wit-
ness’s memory and reflected his knowledge correctly.”
United States v. Schoenborn, 4 F.3d 1424, 1427 (7th Cir.
1993) (citations omitted); see also Collins v. Kibort, 143 F.3d
331, 338 (7th Cir. 1998).
  These factors were met in each instance in which the
district court permitted Fair to read from her records. With
respect to each quotation that Fair read to the jury, she
testified that Cash made the statement directly to her
during their telephone conversation, that she could not re-
member the statement verbatim, and that she had recorded
Cash’s exact words during the course of the conversation.
The government thus laid the proper foundation, and the
district court did not abuse its discretion in permitting Fair
to read directly from the reports.


                      III. Conclusion
    For the foregoing reasons, the conviction is AFFIRMED.
No. 04-2318                                          9

A true Copy:
      Teste:

                    ________________________________
                    Clerk of the United States Court of
                      Appeals for the Seventh Circuit




               USCA-02-C-0072—1-12-05